Title: 3d.
From: Adams, John Quincy
To: 


       At about 8 this morning I went set off with my Cousin, for Cambridge, where we arrived, just after 10. At 11 the exhibition began, with the Latin Oration by Prescott. It was upon the military art, and the composition appeared to be very good, but it was not very well deliver’d: this person indeed was never form’d for an Orator. This part was followed by a forensic disputation, upon the question, whether the conduct of mankind in general is much influenced by a prospect of future reputation? between Grosvenor and Baxter. The former appeared to much better advantage than his opponent. Both introduced perhaps more scripture than was necessary. The syllogistic dispute came on next by Weld respondent. Bradbury, Churchill and Payne opponents. The question was, whether the approbation of conscience makes any action virtuous. This was followed by the dialogue between Haven and Thayer both of which spoke very well. Cutts delivered the greek Oration and Kirkland the Hebrew, and both were approved; the literary performances closed with the English Oration, by Gordon, the subject was patriotism. It was well written, and well spoken; though he took rather too high a pitch of voice, and imitated Mr. Otis rather too much. An anthem was sung, and several pieces of music perform’d extremely well.
       I dined with Mr. Andrews in company with a number of other gentlemen; among the rest several of his class mates. Cranch went over to Mystic, and pass’d the evening there, but as I had some business to transact I remain’d at Cambridge.
      